— Order unanimously reversed on the law with costs, motion denied and complaint reinstated. Memorandum: Supreme Court erred in granting defendant Hartford summary judgment. There is an issue of fact whether Waterloo and the Ontario County Agricultural Society entered into an incidental contract which obligated Hartford to provide additional insurance coverage to Waterloo. (Appeal from Order of Supreme Court, Monroe County, Rosenbloom, J. — Summary Judgment.) Present — Callahan, J. P., Boomer, Green, Lawton and Davis, JJ.